Case 8:19-cv-00610-JLS-ADS Document 78-2 Filed 01/21/20 Page 1 of 2 Page ID #:954




                          EXHIBIT B
    Case 8:19-cv-00610-JLS-ADS Document 78-2 Filed 01/21/20 Page 2 of 2 Page ID #:955


Stulberg, Jonathan

From:                              Iliadis, Vassi
Sent:                              Sunday, October 27, 2019 4:14 PM
To:                                'Simon S. Grille'
Cc:                                Daniel Girard; Adam Polk; Shanon Carson; Amey Park; Maddigan, Michael M.; Wilkinson,
                                   Phoebe A.; Yamusah, Mallik N.; Hesse, Marisa A
Subject:                           RE: LG Refrigerator Cases


Simon,

Thank you for your email. We will send you our comments to the Bentley 26(f) soon.

With respect to the categories of documents you list below, there appears to be a disconnect between the parties, and
we respectfully disagree with the position you have outlined (which we believe is mistaken).

By the express terms of the Court’s Order, the November 8 deadline applies only to documents that LG had agreed to
produce. LG’s position about what it would produce in response Plaintiffs’ RFPs (Set One) was detailed in our letter
dated September 16, 2019, which we provided to and reiterated for the Court in connection with the parties’ briefing on
Plaintiffs’ motion to compel. The categories of documents LG agreed to provide for the named Plaintiffs’ refrigerator
models are:

    1.   Minimum advertised pricing information (RFP Nos. 4 and 6)
    2.   Root cause analysis (RFP Nos. 2 and 3)
    3.   Service rate data (RFP Nos. 2 and 3)
    4.   Service work orders for service rendered on the named Plaintiffs’ models, in CA, where work order reflects
         service on the compressor (RFP No. 11)
    5.   Pre-market testing materials (RFP No. 8)
    6.   LG’s warranty policy (RFP Nos. 5, 9, 10)
    7.   Technical specifications and service manuals (RFP No. 7)
    8.   Additional marketing materials (RFP No. 12)

As for the other categories you list below (e.g., sales data, post-market testing, technical specifications, consumer
complaint data), we did not represent to you or to the Court that LG had agreed to produce those categories prior to the
Court’s ruling specifying the November 8 deadline. Therefore, we think it is clear that the November 8 deadline does
not apply to these categories of documents. We will be sending you this week correspondence regarding LG’s counter-
proposal with respect to those additional categories, including our counter-proposal for expanding the scope of the
refrigerator models beyond the named Plaintiffs’ models.

As for a 30(b)(6) deposition, we will provide dates as soon as we are able.

Thanks, and we look forward to discussing tomorrow during our meet and confer.

Best,
Vassi




                                                             1
